Exhibit 10.1

EIGHTH AMENDMENT

THIS EIGHTH AMENDMENT dated as of September 2, 2011 (this “Amendment”) amends
the Reimbursement Agreement dated as of July 1, 2005 (as previously amended, the
“Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and Bank
of America, N.A. (the “Bank”). Capitalized terms used but not defined herein
have the respective meanings given to them in the Reimbursement Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Reimbursement Agreement is amended as follows:

(a) The definition of “Credit Agreement” is amended in its entirety to read as
follows:

“Credit Agreement” means the Fifth Amended and Restated Credit Agreement, dated
as of September 23, 2010 among the Parent, various financial institutions and
Bank of America, N.A., as administrative agent, as such agreement may be
amended, restated, or otherwise modified from time to time.

(b) The definition of “Maturity Date” is amended in its entirety to read as
follows:

“Maturity Date” means August 31, 2012.

(c) Section 5.2(d) is amended by replacing the reference to “January 31, 2010”
with “January 30, 2011”.

(d) Section 6.2 is amended by (i) replacing the reference to “February 2,
2003, February 1, 2004, January 30, 2005, January 29, 2006, January 28,
2007, February 3, 2008, February 1, 2009 and January 31, 2010” with “February 2,
2003, February 1, 2004, January 30, 2005, January 29, 2006, January 28,
2007, February 3, 2008, February 1, 2009, January 31, 2010 and January 31, 2011”
and (ii) replacing the reference to “January 31, 2010” in the third and fourth
sentence thereof with “January 30, 2011”.

SECTION 2 Representations and Warranties. The Parent represents and warrants to
the Bank that, after giving effect to the effectiveness hereof:

(a) each representation and warranty set forth in Article 6 of the Reimbursement
Agreement, as amended hereby, is true and correct in all material respects as of
the date of the execution and delivery of this Amendment by the Parent, with the
same effect as if made on such



--------------------------------------------------------------------------------

date, except to the extent any such representation or warranty relates
specifically to another date (in which case it was true and correct in all
material respects as of such other date);

(b) the Parent has the power and authority to execute, deliver, and perform its
obligations under this Amendment;

(c) no Default exists; and

(d) there has not occurred a material adverse change since January 30, 2011 in
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of the Parent (individually) or the
Parent and its Subsidiaries (taken as a whole).

SECTION 3 Effectiveness. The amendments set forth herein shall become effective
as of the date first written above when the Bank has received the following:

(a) a counterpart of this Amendment executed by the Parent;

(b) a Confirmation, substantially in the form of Exhibit A, executed by each
Subsidiary Guarantor other than the New Guarantors (as defined below);

(c) evidence that the Parent has paid all accrued and invoiced Attorney Costs of
the Bank in connection with this Amendment;

(d) a Joinder Agreement (the “Joinder Agreement”) executed by each of Sutter
Street Manufacturing, Inc., Williams-Sonoma Advertising, Inc. and
Williams-Sonoma DTC Texas, Inc. (collectively, the “New Guarantors”), together
with such other certificates and documentation, including the items otherwise
required pursuant to Section 5.1 of the Reimbursement Agreement, as the Bank may
reasonably request;

(e) evidence that (i) the Board of Directors of the Parent has authorized the
execution and delivery of this Amendment and the performance of the
Reimbursement Agreement as amended hereby; and (ii) the Board of Directors (or
similar governing body) of each of the New Guarantors has authorized the
execution and delivery of the Joinder Agreement and the performance of the
Guaranty; and

(f) such other documents as the Bank may reasonably request.

SECTION 4 Miscellaneous.

4.1 Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

4.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.

 

-2-



--------------------------------------------------------------------------------

Delivery of a counterpart hereof, or an executed signature hereto, by facsimile
or by e-mail (in pdf or similar format) shall be effective as delivery of a
manually-executed counterpart hereof.

4.3 Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York applicable to contracts made and to be
performed entirely within such state.

4.4 Successors and Assigns. This Amendment shall be binding upon the Parent and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Parent and the Bank and the successors and assigns of the Bank.

 

-3-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC. By:  

    /s/ Laura Alber

Name:   Laura Alber Title:   President and Chief Executive Officer BANK OF
AMERICA, N.A. By:  

    /s/ Brandon J. Kirkbride

Name:   Brandon J. Kirkbride Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of September 2, 2011

To: Bank of America, N.A.

Please refer to (a) the Reimbursement Agreement (as amended prior to the date
hereof, the “Reimbursement Agreement”) dated as of July 1, 2005 between
Williams-Sonoma, Inc. (the “Parent”) and Bank of America, N.A. (the “Bank”),
(b) the Guaranty Agreement dated as of July 1, 2005 executed by the undersigned
(the “Subsidiary Guaranty”) and (c) the Eighth Amendment dated as of the date
hereof to the Reimbursement Agreement (the “Eighth Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Eighth Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC. WILLIAMS-SONOMA DIRECT, INC. WILLIAMS-SONOMA RETAIL
SERVICES, INC. WILLIAMS-SONOMA DTC, INC. WILLIAMS-SONOMA GIFT MANAGEMENT, INC.
By:  

 

Name:   Sharon L. McCollam Title:  
Executive Vice President, Chief Operating and Chief Financial Officer

 

-2-